         Case 1:20-cv-00901-NONE-JLT Document 12 Filed 10/27/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11 NELSON CAMPBELL, et al.,                     )   CASE NO.: 20-CV-00901-NONE-JLT
                                                )
12                Plaintiffs,                   )   [PROPOSED] ORDER ALLOWING
                                                )   PLAINTIFFS TO FILE A FIRST
13        vs.                                   )   AMENDED COMPLAINT ADDING IN A
                                                )   NINTH CAUSE OF ACTION FOR
14 FMC TECHNOLOGIES SURFACE                     )   LABOR CODE SECTION 2699 (PAGA)
   INTEGRATED SVCS, et al.,                     )   PENALTIES
15                                              )   (Doc. 4)
            Defendants.                         )
16                                              )

17

18        Based upon the stipulation of the parties, the Court ORDERS:

19        1.     The plaintiffs shall file their First Amended Complaint no later than November

20 18, 2020;

21        2.     The defendant SHALL respond to the pleading within 21 days after the filing of

22 the First Amended Complaint.

23
     IT IS SO ORDERED.
24

25     Dated:   October 27, 2020                          /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
26

27

28
